Exhibit 10.24
 
AEGIS CAPITAL CORP.
810 Seventh Avenue, 11th Floor
New York, New York 10019
www.aegiscap.com


July 9th, 2008
Robert Nathan
Managing Director Investment Banking
212 237 2984
rnathan@aegiscap.com


Mr. Fred Zolla
Chief Executive Officer
Vemics, Inc.
521 Avalon Drive
Nanuet, New York, 10954


Dear Mr. Zolla,


This letter agreement (this “Agreement”) confirms the engagement of Aegis
Capital Corp. Inc. (“ACC”) by Vemics, Inc.  (“Vemics” or the “Company”)   as
exclusive placement agent and financial advisor to arrange the sale of equity or
equity-linked securities including convertible preferred, convertible debt
and  warrants (“Equity” or the “Securities”) on behalf of the Company. The sale
of Securities (the “Financing” or “Financings”) may be completed under an
effective shelf registration statement, if applicable, or may occur through a
private placement pursuant to one or more exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”), and in compliance
with applicable securities laws of states and other jurisdictions (“Blue Sky
Laws”).


1.           Retention.  Subject to the terms and conditions of this Agreement,
Vemics hereby engages ACC to act on behalf of the Company as its exclusive
placement agent and financial advisor during the Authorization Period (as
defined below) to arrange for the sale of Securities in an amount and on terms
and conditions satisfactory to the Company and to assist Vemics in the pursuit
of a sale or merger of the company, when, as and if appropriately determined by
the Company and ACC hereby accepts such engagement.


During the Authorization Period, Vemics shall not, and shall not permit its
affiliates or their representatives to, directly or indirectly, (i) offer any
Securities for sale to, or otherwise contact, discuss or negotiate with respect
to any offer or sale of any Securities with, any person, entity, organization or
corporation (ii) authorize anyone other than ACC to act on behalf of the Company
to place any Securities or (iii) have any discussions or negotiations with any
person other than ACC with respect to engaging such person as a finder, broker,
dealer, agent or financial advisor in connection with any sale of Securities.
Vemics shall, and shall cause its affiliates and its and their officers,
directors, employees and representatives to, promptly refer to ACC all offers,
inquiries and proposals relating to the sale of any Securities, received at any
time during the Authorization Period.


2.           Authorization Period.  ACC’s engagement shall become effective on
the date hereof and, unless terminated by Vemics or ACC, shall continue in
effect until such termination.  In the event that there has not been an initial
closing on a Financing within one hundred and eighty (180) days of the execution
of this Agreement, the Company may terminate this Agreement in writing upon
thirty days notice.   The period from the date hereof through the expiration by
termination of this Agreement is called the “Authorization Period.”


3.           Compensation.   Vemics shall pay ACC the compensation set forth
below:


a.           Cash Fee for Equity.   Vemics shall pay ACC a cash placement fee
equal to ten 10% per cent on any gross proceeds received by the Company in
connection with the sale of Securities or a Financing. Cash placement fee shall
be paid by wire transfer on the closing date directly from and by the escrow
account on which the Company receives such aggregate consideration and/or
directly from the company by wire transfer on the closing date on which the
Company receives such aggregate consideration, should there be no escrow agent.
Additionally, ACC shall act as solicitation agent on behalf of Vemics in
connection with the exercise of any investor warrants issued in connection with
the Financings and shall pay ACC a cash fee of 4% of the aggregate consideration
received by Vemics in connection with the exercise of such warrants, if such
warrants exist.


b.           Placement Agent Warrants for Equity.  On each closing date of a
Financing on which aggregate consideration is paid or becomes payable to the
Company for the sale of its Securities, Vemics shall issue to ACC or its
permitted assigns, warrants (the “Warrants”) to purchase such number of shares
of the common stock of the Company equal to ten per cent 10% of the aggregate
number of shares of common stock of the Company issued and issuable by the
Company under and in connection with the Financings.  The number of shares of
common stock issuable upon exercise of the Warrants shall include all shares of
common stock issuable under the Securities, including, without limitation,
shares issuable upon conversion or exercise of the Securities.  The Warrants
shall provide for cashless exercise (even if the Purchasers do not have such
right) and have terms and conditions identical to the Securities purchased by
the Purchasers, including, without limitation, anti-dilution and full ratchet
provisions to take into account any issuance of additional shares of common
stock as a result of an adjustment to the Securities or the shares of common
stock underlying the Securities.  The exercise price per share of the Warrants
shall be equal to hundred and ten (110%) per cent of the effective price per
share paid by the Purchasers for the Securities (or in the event of a
convertible security, the conversion price or exercise price per share of common
stock on the closing date). The Warrants shall be exercisable after the date of
issuance and shall expire five years after the date of issuance, unless
otherwise extended by the Company.  The Warrants shall include anti-dilution
protection, including protection against issuances of securities at prices (or
with exercise prices, in the case of warrants, options or rights) below the
exercise price of the Warrants. The Warrants shall not be callable or
redeemable. The Warrants shall also include one demand registration right
exercisable following the first anniversary of the closing, and piggyback
registration rights.  The Warrants shall be transferable within ACC, at ACC’s
discretion.


c.           Tail Period. Vemics shall and shall cause its affiliates to, pay to
ACC, all compensation described in this Section 3 with respect to all Securities
sold to a purchaser or purchasers at any time prior to the expiration of
eighteen (18) months after the termination of this Agreement (the “Tail Period”)
if, (i) such purchaser or purchasers were identified to the Company by ACC
during the Authorization Period, (ii) ACC advised the Company with respect to
such purchaser or purchasers during the Authorization Period or (iii) the
Company or ACC had discussions with such purchaser or purchasers during the
Authorization Period. At the expiration of this Agreement, ACC will provide to
the Company a detailed list identifying all persons, parties, entities, funds,
institutions or other such contacts with which ACC had discussions during the
Authorization Period. Such list shall serve as the determinant with regard to
the Tail Period compensation.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Reimbursements. Regardless of whether the Financing or sales of
Securities are consummated, the Company shall reimburse ACC for all of its
reasonable out-of-pocket expenses, not to exceed $15,000 without the written
consent of Vemics, incurred in connection with its engagement, including the
fees and disbursements of counsel for ACC and the expenses of any travel that
may be necessary.


5.           Representations, Warranties and Covenants of Vemics. Vemics
represents and warrants to, and covenants with, ACC as follows:


a.           Neither the Company nor any person acting on its behalf has taken,
and Vemics shall not and shall not permit its affiliates to take, directly or
indirectly, any action so as to cause any of the transactions contemplated by
this Agreement to fail to be entitled to exemption from registration or
qualification under all applicable securities laws or which constitutes general
advertising or general solicitation (as those terms are used in Regulation D
under the Securities Act) with respect to the Securities.


b.           Vemics shall take and shall cause its affiliates to take such
actions as may be required to cause compliance with this Agreement.  ACC
acknowledges that Vemics may cause its affiliates to perform any of its
obligations hereunder; provided, however, that Vemics’ intention to do so (or
any action by Vemics or ACC in respect thereof) shall not relieve Vemics from
its obligation to perform such obligations when due.


c.           The Company will furnish, or cause to be furnished, to ACC such
information as ACC believes appropriate to its engagement hereunder (all such
information, the "Information") and the Company represents that all such
Information will be accurate and complete in all material respects.  The Company
will promptly notify ACC of any change that may be material in such
Information.  It is understood that ACC will be entitled to rely on and use the
Information and other information that is publicly available without independent
verification, and will not be responsible in any respect for the accuracy,
completeness or reasonableness of all such Information or to conduct any
independent verification or any appraisal or physical inspection of properties
or assets.


6.           Representations, Warranties and Covenants of ACC.  ACC represents
and warrants to, and covenants with, Vemics as follows:


a.           None of ACC, its affiliates or any person acting on behalf of ACC
or any of such affiliates has engaged or will engage in any general solicitation
or general advertising (as those terms are used in Regulation D under the
Securities Act) with respect to the Securities.


b.           ACC will use its best efforts to conduct the offering and sale of
Securities so that Securities are sold in a transaction or series of
transactions exempt from registration under the Securities Act.


c.           ACC will send Materials related to the Financings only to persons
that the ACC reasonably believes are “accredited investors” (as defined under
Rule 501(a) of the Securities Act).


d.           ACC agrees that, except as otherwise required by law, regulation or
court order or as contemplated by its engagement hereunder, the non-public
Information furnished to ACC by the Company shall be held by ACC as
confidential.


7.           Indemnification.  The Company agrees to the indemnification and
other agreements set forth in the attached Indemnification Agreement, the
provisions of which are incorporated herein by reference.


8.           Subsequent Offerings. If a Financing has been completed then ACC
shall have the right of first refusal from the date hereof until twenty four
(24) months after the termination of this Agreement, to act as the managing
placement agent in connection with the sale of equity or equity-linked
securities through a Private Placement or Directed Public Offering under a shelf
registration statement.  In addition, during the Authorization Period and, if a
Financing has been completed, then for twenty four (24) months thereafter, ACC
shall have the right of first refusal to act  as a lead manager in an
underwritten public offering of the Company’s securities. Furthermore, if a
Financing has been completed as contemplated hereunder, and the same investors
or any combination of the same investors provide the Company with additional
capital at any time during a period of twenty four (24) months following the
termination of this engagement, through the subsequent purchase of Securities
from the Company, then, the Company shall pay to ACC a fee equal to three and
one half (3.5%) per cent of the proceeds  from such sale of Securities to those
investors.


9.           Mergers & Acquisitions.  During the Authorization Period and for a
period of twenty four (24) months thereafter, ACC shall act as the financial
advisor to the Company with respect to any potential business combination
involving the Company, including acquisitions or mergers or the sale of the
Company or certain assets or divisions of the Company (a “Business
Combination”). ACC shall be compensated for any Business Combination completed
during the Authorization Period or for the twenty four (24) month period
thereafter (the “Tail Period”).  Vemics shall pay ACC an amount (the
“Transaction Fee”) according to the schedule hereunder, based on the transaction
value, which is payable in cash on the closing date of such Business
Combination, subject to a minimum Transaction Fee of $250,000.
 

 
 
 

--------------------------------------------------------------------------------

 



Transaction Value
Transaction Fee 
Up to $10,000,000
5.0% of such amount
Over $10,000,000 up to $15,000,000
4.0% of such amount
Over $15,000,000 up to $20,000,000
3.0% of such amount
Over $20,000,000 up to $25,000,000
2.0% of such amount
Over $25,000,000
1.0% of such amount



If a Financing has been completed then for the twenty four (24) month period
following the termination of this Agreement, if Vemics elects to pursue the sale
of the Company or receives an offer to purchase or merge with the Company by a
person not covered under the section above, Vemics agrees to engage ACC to act
as its financial advisor in connection with the potential sale or merger. The
Company shall compensate ACC as its financial advisor under terms that reflect
ACC’s normal and customary compensation for such services, as agreed between
Vemics and ACC in good faith.  ACC shall provide financial advisory services on
terms to be negotiated in good faith prior to the Closing.


10.           Survival of Certain Provisions.  The expense, indemnification,
reimbursement and contribution obligations of Vemics provided herein and in the
attached Indemnification Agreement and ACC’s rights to compensation (which term
includes all fees, amounts and Warrants due or which may become due) shall
remain operative and in full force and effect regardless of (i) any withdrawal,
termina­tion or consummation of or failure to initiate or consummate any
transaction described herein or (ii) any termination or the completion or
expiration of this Agreement.


11.           Notices.  Notice given pursuant to any of the provisions of this
Agreement shall be given in writing and shall be sent by certified mail, return
receipt request or recognized overnight courier or personally delivered (a) if
to the Company, to Vemics office at 521 Avalon Gardens Drive, Nanuet, New York
10954 Attention: Fred Zolla; and (b) if to ACC, to its office at 810 Seventh
Avenue, 11th floor, New York, NY 10019 Attention: Robert Nathan


12.           Confidentiality. No financial advice rendered by ACC pursuant to
this Agreement may be disclosed publicly in any manner without ACC’s prior
written consent, except as may be required by law, regulation or court order but
subject to the limitation below.  If the Company is required or reasonably
expects to be so required to disclose any advice, Vemics shall provide ACC with
prompt notice thereof so that ACC may seek a protective order or other
appropriate remedy and take reasonable efforts to assure that all of such advice
disclosed will be covered by such order or other remedy.  Whether or not such a
protective order or other remedy is obtained, Vemics will and will cause its
affiliates to disclose only that portion of such advice, which the Company is so
required to disclose.


13.           Miscellaneous.  This Agreement (including the attached
Indemnification Agreement) sets forth the entire agreement between the parties,
supersedes and merges all prior written or oral agreements with respect to the
subject matter hereof, may only be amended in writing and shall be governed by
the laws of the State of New York applicable to agreements made and to be
performed entirely within such State.  The parties shall make reasonable efforts
to resolve any dispute concerning this Agreement, its construction or its
alleged breach by face-to-face negotiations. If such negotiations fail to
resolve the dispute, the dispute shall be finally decided by arbitration in
accordance with the rules then in effect of the American Arbitration
Association. Any arbitration will be conducted in the New York City metropolitan
area.  Vemics (for the Company, for anyone claiming through or in the name of
the Company and on behalf of the equity holders of the Company) and ACC each
hereby irrevocably waives any right it may have to trial by jury in respect of
any claim arising out of this Agreement or the transactions contem­plated
hereby.


Either party may assign this Agreement with the prior written consent of the
other party.
 
If any provision of this Agreement is determined to be invalid or unenforceable
in any respect, such determination will not effect such provision in any other
respect or any other provision of this Agreement.


Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to ACC the enclosed duplicate copy of this Agreement.


 
 

  Very truly yours,           NameAegis Capital Corp., Inc.          
By:
/s/ Robert Nathan                                    Robert Nathan      
Managing Director          

 
ACCEPTED AND AGREED TO this 19th day of July
2008                                                                           



Vemics, Inc.


By:      /s/ Fred Zolla                                                     
Name: Fred Zolla
Title:   Chief Executive Officer
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 

 TO:  Aegis Capital Corp.., Inc.  
May 22, 2007
  810 Seventh  Avenue, 11th Floor     New York, NY  10019  



In connection with your engagement pursuant to our letter agreement of even date
herewith (the “Engagement”), we agree to indemnify and hold harmless Aegis
Capital Corp.., Inc. (“ACC” or “you”) and its affiliates, the respective
directors, officers, partners, agents and employees of ACC and its affiliates,
and each other person, if any, controlling ACC or any of its affiliates
(collectively, “Indemnified Persons”), from and against, and we agree that no
Indemnified Person shall have any liability to us or our owners, parents,
affiliates, security holders or creditors for, any losses, claims, damages or
liabilities (including actions or proceedings in respect thereof) (collectively
“Losses”) (A) related to or arising out of (i) our actions or failures to act
(including statements or omissions made, or information provided, by us or our
agents) or (ii) actions or failures to act by an Indemnified Person with our
consent or in reliance on our actions or failures to act, or (B) otherwise
related to or arising out of the Engagement or your performance thereof, except
that this clause (B) shall not apply to any Losses that are finally judicially
determined to have resulted primarily from your bad faith or gross negligence or
breach of the letter agreement.  If such indemnification is for any reason not
available or insufficient to hold you harmless, we agree to contribute to the
Losses involved in such proportion as is appropriate to reflect the relative
benefits received (or anticipated to be received) by us and by you with respect
to the Engagement or, if such allocation is judicially determined unavailable,
in such proportion as is appropriate to reflect other equitable considerations
such as the relative fault of us on the one hand and of you on the other hand;
provided, however, that, in no event shall the amount to be contributed by you
exceed the fees actually received by you under the Engagement. 
 
We will reimburse each Indemnified Person for all expenses (including reasonable
fees and disbursements of counsel) as they are incurred by such Indemnified
Person in connection with investigating, preparing for or defending any action,
claim, investigation, inquiry, arbitration or other proceeding (“Action”)
referred to above (or enforcing this agreement or any related engagement
agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party, and whether or not such Action is
initiated or brought by you .  We further agree that we will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
Action in respect of which indemnification may be sought hereunder (whether or
not an Indemnified Person is a party therein) unless we have given you
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with you, to obtain an unconditional release of each Indemnified
Person from all liability arising therefrom.  In the event we are considering
entering into one or a series of transactions involving a merger or other
business combination or a dissolution or liquidation of all or a significant
portion of our assets, we shall promptly notify you in writing.  If requested by
ACC, we shall then establish alternative means of providing for our obligations
set forth herein on terms and conditions reasonably satisfactory to ACC.
 
If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this agreement, we agree that any judgment, arbitration award
or other monetary award shall be conclusively deemed to be based on claims as to
which indemnification is permitted and provided for.  In the event that you are
called or subpoenaed to give testimony in a court of law, we agree to pay your
expenses related thereto and $5,000 per person per day for every day or part
thereof that we are required to be there or in preparation thereof.  Our
obligations hereunder shall be in addition to any rights that any Indemnified
Person may have at common law or otherwise.  Solely for the purpose of enforcing
this agreement, we hereby consent to personal jurisdiction and to service and
venue in any court in which any claim which is subject to this agreement is
brought by or against any Indemnified Person.  We acknowledge that in connection
with the Engagement you are acting as an independent contractor with duties
owing solely to us.  YOU HEREBY AGREE, AND WE HEREBY AGREE ON OUR OWN BEHALF
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF OUR SECURITY
HOLDERS, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM,
COUNTER-CLAIM OR ACTION ARISING OUT OF THE ENGAGEMENT, YOUR PERFORMANCE THEREOF
OR THIS AGREEMENT.
 
The provisions of this agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement.  This agreement and any other agreements relating
to the Engagement shall be governed by and construed in accordance with the laws
of the state of New York, without regard to conflicts of law principles thereof.


 
Very truly yours,
 


 
ACCEPTED AND AGREED TO this ________day of__________
         
AEGIS CAPITAL CORP.., INC.
Client:
Vemics, Inc.
 
     
By:
By:
 
Name: Robert Nathan
 
Name: Fred Zolla
 
Title:    Managing Director
 
Title:   Chief Executive Officer




